 



Exhibit 10.3

 

TWELFTH AMENDMENT TO LEASE

 

(Norwegian Cruise Line – The Landing at MIA)

 

THIS TWELFTH AMENDMENT TO LEASE ("Amendment") is dated effective and for
identification purposes as of August 24, 2017 (“Effective Date”), and is made by
and between SPUS7 MIAMI ACC, LP, a Delaware limited partnership ("Landlord"),
and NCL (BAHAMAS) LTD., a Bermuda company, d/b/a Norwegian Cruise Line
("Tenant").

 

RECITALS:

 

WHEREAS, Landlord’s predecessor-in-interest (Hines REIT Airport Corporate Center
LLC) and Tenant entered into that certain Airport Corporate Center Office Lease
Agreement dated December 1, 2006 ("Original Lease"), as amended by that certain
First Amendment to Airport Corporate Center Office Lease dated November 27,
2006, Second Amendment to Airport Corporate Center Office Lease dated March 22,
2007, Third Amendment to Airport Corporate Center Office Lease dated July 31,
2007, Letter Agreement dated August 1, 2007, Fourth Amendment to Airport
Corporate Center Office Lease dated December 10, 2007, Fifth Amendment to
Airport Corporate Center Office Lease dated February 2, 2010, Sixth Amendment to
Airport Corporate Center Office Lease dated April 1, 2012, Seventh Amendment to
Airport Corporate Center Office Lease dated June 29, 2012, Eighth Amendment to
Lease dated January 28, 2015 (“Eighth Amendment”), Ninth Amendment to Lease
dated June 30, 2015 (“Ninth Amendment”), Tenth Amendment to Lease dated March
31, 2016, and Eleventh Amendment to Lease dated February 8, 2017 (collectively,
the "Lease"), pertaining to the premises located at 7665 Corporate Center Drive
(“Building 11”), 7650 Corporate Center Drive (“Building 10”), 7245 Corporate
Center Drive (“Building 3”), and 7300 Corporate Center Drive (“Building 8”),
Miami, Florida;

 

WHEREAS, Landlord and Tenant desire to enter into this Amendment to modify
Tenant’s exterior signage rights on Building 8, Building 10 and Building 11, and
provide for certain other matters as more fully set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.

 

1.       Definitions. The capitalized terms used herein shall have the same
definitions as set forth in the Lease, unless otherwise defined herein.

 

2.       Amendment to Building 8 Façade Signage. Landlord and Tenant each
acknowledge and agree that (a) Section 9 of the Eighth Amendment is hereby
amended so that the Building 8 Façade Sign shall be located on the top exterior
of the south side of Building 8, as depicted on Exhibit A, attached hereto and
incorporated herein by reference, and in no other location on the exterior of
Building 8, and (b) Section 6 of the Ninth Amendment is hereby amended so that
the Building 8 Façade Sign may also include, at Tenant’s option, Tenant’s logos.

 



  1 

 

 

3.       Building 10 and Building 11 Signage.

 

(a)       Commencing on the Effective Date, in addition to all other signage
rights granted to Tenant pursuant to the Lease, Tenant shall have the exclusive
right to install and maintain in a first class manner: (i) one (1) exterior sign
on the south side of Building 10 (the “Building 10 Façade Sign”); and (ii) one
(1) exterior sign on the north side of Building 11 (the “Building 11 Façade
Sign”), using any, a combination of any, or all of Tenant’s and its related
companies’ brand names and logos, including, but not limited to, Norwegian,
Oceania, Regent, and any others pursuant to the same terms and conditions of
Section 9 of the Eighth Amendment. In addition to the foregoing, Tenant shall
have the right to replace the building wraps currently existing on the west side
of Building 10 and the west side of Building 11 (together, the “Current Wraps”)
with new building wraps (“New Wraps”) in the same location, subject to
Landlord’s prior written approval of the New Wraps, and provided that (i) the
New Wraps are substantially similar in size to the Current Wraps, (ii) Landlord
shall have the right to be present when the Current Wraps are removed and
perform an inspection of the exterior walls of Building 10 and Building 11 to
ensure the Current Wraps have not caused any damage thereto, and (iii) in the
event the Current Wraps have caused damage to Building 10 or Building 11, Tenant
shall repair such damage to Landlord’s reasonable satisfaction. The signage
rights granted herein shall be deemed to be personal to Tenant and its
Affiliates, and if Tenant subleases any portion of the Premises or otherwise
assigns or transfers any interest thereof to another party, such signage rights
shall lapse. All costs associated with the fabrication, installation,
maintenance, removal and replacement of the Building 10 Façade Sign, the
Building 11 Façade Sign, and the New Wraps shall be the sole responsibility of
Tenant. Tenant shall maintain such signage in good condition and repair. Tenant
shall remove such signage and repair any damage caused thereby, at its sole cost
and expense, upon the expiration or sooner termination of the Lease. The color,
content, size and other specifications of any such signage shall be in
accordance with the terms and conditions of the Lease, and shall be subject to
Landlord's prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Further, Tenant shall ensure that all signage complies
with any and all applicable local zoning codes and building regulations.

 

(b)        Tenant hereby acknowledges and agrees that Tenant shall remove all
abandoned signage brackets located on the exterior of Building 10 and Building
11 prior to Tenant’s installation of the new Building 10 and Building 11 Façade
Signs, and Tenant shall repair any damage caused by such removal to Landlord’s
reasonable satisfaction.

 

(c)       Notwithstanding the foregoing or anything to the contrary in the
Lease, Landlord hereby approves the color, content, size, and other
specifications for the Building 10 Façade Sign and Building 11 Façade Sign, both
as depicted on Exhibit B, attached hereto and incorporated herein by this
reference, with such changes from time to time desired by Tenant to reflect its
current brand names and logos so long as such changes to the brand names and
logos on the signage are substantially similar to the color, size, and other
specifications set forth on Exhibit B.

 

4.       Counterparts; Electronic Signatures.  This Amendment may be executed in
counterparts, including both counterparts that are executed on paper and
counterparts that are in the form of electronic records and are executed
electronically.  An electronic signature means any electronic sound, symbol or
process attached to or logically associated with a record and executed and
adopted by a party with the intent to sign such record, including facsimile or
e-mail electronic signatures.  All executed counterparts shall constitute one
agreement, and each counterpart shall be deemed an original.  The parties hereby
acknowledge and agree that electronic records and electronic signatures, as well
as facsimile signatures, may be used in connection with the execution of this
Amendment and electronic signatures, facsimile signatures or signatures
transmitted by electronic mail in so-called pdf format shall be legal and
binding and shall have the same full force and effect as if a paper original of
this Amendment had been delivered and had been signed using a handwritten
signature.  Landlord and Tenant (i) agree that an electronic signature, whether
digital or encrypted, of a party to this Amendment is intended to authenticate
this writing and to have the same force and effect as a manual signature, (ii)
intend to be bound by the signatures (whether original, faxed or electronic) on
any document sent or delivered by facsimile or, electronic mail, or other
electronic means, (iii) are aware that the other party will rely on such
signatures, and (iv) hereby waive any defenses to the enforcement of the terms
of this Amendment based on the foregoing forms of signature.  If this Amendment
has been executed by electronic signature, all parties executing this document
are expressly consenting under the Electronic Signatures in Global and National
Commerce Act ("E-SIGN"), and Uniform Electronic Transactions Act ("UETA"), that
a signature by fax, email or other electronic means shall constitute an
Electronic Signature to an Electronic Record under both E-SIGN and UETA with
respect to this specific transaction.

 



  2 

 

 

5.       Miscellaneous. With the exception of those matters set forth in this
Amendment, Tenant's leasing of the Premises shall be subject to all terms,
covenants and conditions of the Lease. In the event of any express conflict or
inconsistency between the terms of this Amendment and the terms of the Lease,
the terms of this Amendment shall control and govern. Except as expressly
modified by this Amendment, all other terms and conditions of the Lease are
hereby ratified and affirmed. The parties acknowledge that the Lease is a valid
and enforceable agreement and that, as of the date hereof to the best of
Tenant’s actual knowledge, Tenant holds no claims against Landlord or its agents
which might serve as the basis of any other set-off against accruing rent and
other charges or any other remedy at law or in equity.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

  3 

 

 

IN WITNESS WHEREOF, the foregoing Twelfth Amendment to Lease is dated effective
as of the date and year first written above.

 



WITNESS:     LANDLORD                     SPUS7 MIAMI ACC, LP,       a Delaware
limited partnership               By: /s/David Withman   By: /s/Ming Lee Name:
David Withman   Name: Ming Lee         Title: Vice President   By: /s/Desiree
Ammons   Date: 8/29/17   Name: Desiree Ammons                                  
          By: /s/David Withman   By: /s/Mark Zikakis   Name: David Withman  
Name: Mark Zikakis     Title: Vice President   By: /s/Desiree Ammons   Date:
8/29/17   Name: Desiree Ammons                      



      TENANT:                       NCL (BAHAMAS) LTD.,       a Bermuda company,
d/b/a Norwegian Cruise Line                         By:     By: /s/Wendy Beck
Name:     Name: Wendy Beck       Title:

Executive Vice President and

Chief Financial Officer

  By:     Date: 8/29/17   Name:                  



 

  4 

 

 

CONSENT OF GUARANTOR

 

The undersigned Guarantor under the original Guaranty of Lease dated November
27, 2006 (the "Guaranty"), does hereby consent to the foregoing Amendment.
Guarantor acknowledges and agrees that the Guaranty is in full force and effect
and shall continue to apply to the Lease, as amended by this Amendment.

 



NCL CORPORATION LTD.,   a Bermuda company         By:     Name: Wendy Beck  
Title: Executive Vice President and     Chief Financial Officer  



 

  5 

 

 

EXHIBIT A

 

Location of Building 8 Façade Sign

 

[image_004.jpg] 

 

  6 

 

 

EXHIBIT B

 

[image_001.jpg]

 



  7 

 

  

[image_002.jpg]


 



  8 

 

 

 

 

 

[image_003.jpg]

 



  9 

